Title: From John Adams to John Quincy Adams, 2 January 1818
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Jan. 2d. 1818

I have received your Letter of the 26th. of December 1817 inclosing a Postnote upon the Branch Bank of The United States at Boston for nine hundred and one dollars and Ninety five Cents, being the Amount of the dividend of five per Cent upon the debt proved under the Commission of Bankruptcy of Robert Bird and Co. at New York.
I am your affectionate Father
John Adams